Citation Nr: 0932822	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-38 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease with postoperative status two vessel coronary artery 
bypass graft (coronary artery disability).

3.  Entitlement to service connection for partial lung 
removal.

4.  Entitlement to service connection for transmetatarsal 
amputation of the left foot.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for eye disease.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In February 2009, the Veteran testified before the 
undersigned in a personal hearing.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  Diabetes mellitus, a coronary artery disability, and 
hypertension did not have onset during active service or 
within one year of separation from active service and are not 
otherwise etiologically related to the Veteran's active 
service.

2.  Partial lung removal, transmetatarsal amputation of the 
left foot, and eye disease did not have onset during active 
service and are not otherwise etiologically related to the 
Veteran's active service.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, a 
coronary artery disability, partial lung removal, 
transmetatarsal amputation of the left foot, hypertension, 
and eye disease have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including diabetes mellitus, 
coronary artery disease, and cardiovascular-renal disease, 
including hypertension may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).

Service treatment records are absent for any medical 
treatment for or report of diabetes mellitus, a coronary 
artery disability, partial lung removal, transmetatarsal 
amputation of the left foot, hypertension, or eye disease.  
In a separation report of medical examination dated February 
1972, the Veteran had a systolic blood pressure of 128 
millimeters of mercury (mmHg) and a diastolic blood pressure 
of 80 mmHg.  There were no abnormal clinical evaluations of 
his heart, vascular system, lungs and chest, feet, or eyes.  
Indeed, in the report, the Veteran stated, "[t]here have 
been no physical changes since I took my last physical 
examination."  This report tends to show that the Veteran 
did not have diabetes mellitus, a coronary artery disability, 
lung problems, foot problems, hypertension, or eye disease in 
active service, providing evidence against his claims as he 
fails to satisfy the second requirement for service 
connection.

Furthermore, because there is no finding of diabetes 
mellitus, coronary artery disease, or hypertension within one 
year after separation from active service, the presumptive 
provisions for chronic diseases are not for application.

A periodic examination report from May 1975, three years 
after separation from service, revealed that the Veteran had 
normal clinical evaluations of his lungs and chest, heart, 
vascular system, feet, and eyes.  This evidence weighs 
against the Veteran's claim as it shows that the Veteran did 
not have symptoms of or treatment for his claimed 
disabilities three years after separation from active duty.

Indeed, during a personal hearing before the undersigned in 
February 2009, the Veteran admitted that his diabetes 
mellitus and hypertension were not diagnosed until 1990, some 
18 years after separation from service.  Also, the Veteran 
had a heart attack in 1994.  His left foot was partially 
amputated in 1995 and part of his lung was removed in 1999.  
These admissions are probative evidence against the Veteran's 
claims for service connection as the Veteran's conditions 
manifested years after service.

In October 1995, the Veteran underwent a general VA 
examination.  He was diagnosed with coronary artery disease, 
status post coronary bypass artery graft, diabetes mellitus, 
peripheral vascular disease, status post amputation of the 
left foot.  The examination was negative for hypertension and 
any lung problems.  The examiner did not offer a conclusion 
as to the etiology of the Veteran's coronary artery disease, 
diabetes, and amputation of the left foot.

Although this report indicates current disabilities, there is 
no other evidence of record which provides a medical nexus 
between the Veteran's current conditions and his service.

Furthermore, almost two decades elapsed from the time of the 
Veteran's separation to his first diagnoses of diabetes and 
hypertension, and the record is absent for any evidence of 
treatment during that time.  Though not dispositive, this 
lack of treatment is evidence that the Veteran had no 
symptoms of diabetes mellitus, a coronary artery disability, 
partial lung removal, transmetatarsal amputation of the left 
foot, hypertension, and eye disease for many years after 
separation from service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

The Board finds that both in-service and post-service records 
provide evidence against his claims, clearly indicating 
problems that began years after service with no connection to 
service. 

Hence, the preponderance of the evidence of record is against 
a grant of service connection for diabetes mellitus, a 
coronary artery disability, partial lung removal, 
transmetatarsal amputation of the left foot, hypertension, 
and eye disease, and his claims must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Finally, to establish service connection for a disorder as 
secondary to a service-connected disability, there must be a 
service-connected disability.  Because the Board is denying 
the Veteran's appeal as to service connection for diabetes 
mellitus, there is no legal basis for granting his claims on 
appeal for secondary service connection for a coronary artery 
disability, transmetatarsal amputation of the left foot, 
hypertension, and eye disease (all claimed or caused by the 
diabetes).  Therefore, as a matter of law, those claims must 
be denied on a secondary basis.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); -38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current diabetes mellitus, coronary artery 
disability, partial lung removal, transmetatarsal amputation 
of the left foot, hypertension, and eye disease had onset 
during service or were otherwise etiologically related to his 
service.  The record is absent for any evidence of the second 
element discussed in McLendon, an event, injury, or disease 
occurring in service or within a presumptive period.  For 
that matter, there is no competent evidence of record of any 
association between the Veteran's current diabetes mellitus, 
coronary artery disability, partial lung removal, 
transmetatarsal amputation of the left foot, hypertension, 
and eye disease and his service.  In fact, the Board finds 
that the service and post-service treatment records provide 
evidence against such a finding.  For these reasons, the 
Board declines to afford the Veteran a VA examination or 
obtain a medical opinion in this case.

With regard to additional private treatment records, during a 
personal hearing before the undersigned in February 2009, the 
Veteran indicated that some private treatment reports were 
not associated with the claims file.  The undersigned held 
the record open until April 25, 2009 for the Veteran to 
obtain private treatment reports.  To date, no submissions 
have been made, including the private treatment reports.  The 
duty to assist is not a one-way street. Woods v. Gober, 14 
Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA).  Thus, VA is not required to provide any more 
assistance to the Veteran with regard to these private 
treatment records, as the Veteran did not submit the records 
as promised within 60 days of the February 2009 Travel Board 
hearing.  38 U.S.C.A. § 5102(a).

In this regard, it is important to note that the existence of 
the disabilities on appeal are not at issue.  Therefore, 
recent treatment for the problems will not provide a basis to 
grant these claims.

Further, as noted by the undersigned, and agreed to by the 
Veteran, because the Board has not heard back from the 
Veteran, the Board will assume that there are no other 
records to be obtained (transcript at page 15).  

The RO has provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


